Citation Nr: 0717004	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-11 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1998 to March 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in May 2005 of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2006, the veteran submitted additional evidence 
and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that his service-connected dysthymic 
disorder precludes him from obtaining substantially gainful 
employment. 

On VA general medical examination in April 2005, the examiner 
stated both service-connected and non-service connected 
disabilities contributed to the veteran's unemployability.

In November 2006, a VA clinical social worker expressed the 
opinion that veteran was unable to secure or follow 
substantially gainful employment as a result of his service-
connected disabilities.  

As there is a question as to whether there has been a 
material change in the service-connected dysthymic disorder, 
which affects occupational functioning, reexamination is 
required to determine the current severity of the disability. 
38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of the service-connected 
dysthymic disorder. The claims file must 
be made available for review by the 
examiner. 

The examiner is asked to render an opinion 
as to whether the veteran is unable to 
secure or follow a substantially gainful 
occupation due to service-connected 
dysthymic disorder.

2. After the above has been completed, 
adjudicate the claim for a total 
disability rating for compensation based 
on individual unemployability.  If the 
determination remains adverse, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



